                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                              NORTHEASTERN DIVISION

MEGAN R. RIVERA                                      )
                                                     )
       v.                                            )       No. 2:17-cv-0077
                                                     )       Chief Judge Crenshaw
COMMISSIONER OF SOCIAL SECURITY                      )

                                            ORDER

       The Magistrate Judge has entered a Report and Recommendation (Doc. No. 16) in this social

security case recommending that Plaintiff’s Motion for Judgment on the Administrative Record

(Doc. No. 13) be denied and that the decision of the Commissioner of Social Security be affirmed.

No objections have been filed. Having undertaken the de novo review required by Rule 72 of the

Federal Rule of Civil Procedure, the Court agrees with the recommended disposition. Accordingly,

       (1) The Report and Recommendation (Doc. No. 16) is hereby APPROVED AND

ADOPTED;

       (2) Plaintiff’s Motion for Judgment on the Administrative Record (Doc. No. 13) is DENIED;

       (3) The Commissioner’s decision terminating Supplemental Security Income is

AFFIRMED; and

       (4) This case is hereby DISMISSED WITH PREJUDICE.

       The Clerk of the Court shall enter a final judgment in accordance with Rule 58 of the Federal

Rules of Appellate Procedure.

       IT IS SO ORDERED.



                                             __________________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE
